             Case 2:20-cv-00082-GMN-DJA Document 3 Filed 05/08/20 Page 1 of 2



 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5       VICTOR TAGLE, SR.,                                      Case No. 2:20-cv-00082-GMN-DJA
 6                                            Petitioner,
               v.                                                               ORDER
 7
         STATE OF NEVADA, et al.,
 8
                                          Respondents.
 9

10            Petitioner Victor Tagle, Sr. has filed a pro se petition for writ of habeas corpus pursuant to
11   28 U.S.C. § 2254. This matter comes before the Court for initial review under the Rules Governing
12   Section 2254 Cases. For the reasons discussed below, the Court dismisses the petition for lack of
13   jurisdiction.
14            Tagle challenges a 2012 conviction and sentence imposed by the Eighth Judicial District
15   Court for Clark County, Nevada. State of Nevada v. Tagle, Case No. C-11-276096-1.1 The Court
16   takes judicial notice of the many habeas petitions Tagle has filed in the District of Nevada,
17   including but not limited to: 2:13-cv-1832-JCM-CWH; 2:15-cv-0214-GMN-PAL; 2:16-cv-0045-
18   RCJ-VCF; 2:16-cv-0082-APG-GWF; 3:13-cv-0264-MMD-VPC; 3:13-cv-0266-RCJ-VPC; and
19   3:13-cv-0318-HDM-WGC.
20            Because a prior federal petition was decided on its merits, Tagle attacks the same judgment
21   of conviction, and the claims Tagle raises here are based on facts that had occurred by the time of
22   the prior petition, this petition is second or successive. See Brown v. Muniz, 889 F.3d 661, 667
23   (9th Cir. 2018) (“[A] federal habeas petition is second or successive if the facts underlying the
24   claim occurred by the time of the initial petition, . . . and if the petition challenges the same state
25   court judgment as the initial petition.”). Under 28 U.S.C. § 2244(b)(3), before a second or
26
     1
      The Court takes judicial notice of the online docket records of the Eighth Judicial District Court and
27   Nevada appellate courts. The docket records may be accessed by the public online at:
     https://www.clarkcountycourts.us/Anonymous/default.aspx and
28   http://caseinfo.nvsupremecourt.us/public/caseSearch.do.


                                                            1
            Case 2:20-cv-00082-GMN-DJA Document 3 Filed 05/08/20 Page 2 of 2



 1   successive petition is filed in the federal district court, a petitioner must move in the court of

 2   appeals for an order authorizing the district court to consider the petition. A federal district court

 3   does not have jurisdiction to entertain a successive petition absent such permission. Brown, 889

 4   F.3d at 667. Tagle has made no allegation or showing that he has received authorization from the

 5   Court of Appeals to file this second or successive petition, nor do the records of the Court of

 6   Appeals reflect that he has sought to obtain any such authorization. This second or successive

 7   petition must therefore be dismissed for lack of jurisdiction.

 8          IT IS THEREFORE ORDERED:

 9          1. This action is dismissed without prejudice for lack of jurisdiction.

10          2. Tagle is denied a certificate of appealability, as jurists of reason would not find the

11              dismissal of the petition on jurisdictional grounds to be debatable or wrong.

12          3. Pursuant to Rule 4 of the Rules Governing Section 2254 Cases, that the Clerk will make

13              informal electronic service upon Respondents by adding Nevada Attorney General

14              Aaron D. Ford as counsel for Respondents and directing a notice of electronic filing of

15              this order to his office. No response is required from Respondents other than to respond

16              to any orders of a reviewing court.

17          4. The Clerk of Court is directed to file the petition (ECF No. 1-1).

18          5. The Clerk of Court is further instructed to enter final judgment accordingly, dismissing

19              this action without prejudice, and close this case.

20          DATED: May 8, 2020
21                                                         ________________________________
                                                           GLORIA M. NAVARRO
22                                                         UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28


                                                       2
